Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 03/03/2020 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20 are pending, of which claims 1,2,3,4,8,9,12,13,14,18 were amended.  The amendments of claims 1,2,3,4,8,9,12,13,14,18 are supported by the originally filed disclosure.  

Allowable Subject Matter
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding instant claims 1,9,18, the most related prior art is US 20100162887 (herein known as HAGG).  

With regard to claim 1, HAGG teaches a method for producing a composition for forming a gas separation membrane active layer, the method comprising:, especially at abstract, para 18
obtaining a first reactant by reacting a cellulose-based compound with an acid substituted with fluorine; and , especially at para 8


wherein in Formula 1:, especially at para 8
n is a repeating number of the unit and is 1 to 1,000, and, especially at para 8
HAGG fails to teach the claim as a whole, and most notably the portion(s): “adding dropwise an acid anhydride substituted with fluorine to the first reactant at a temperature higher than room temperature to form a mixture; and precipitating the mixture in a first organic solvent to yield a cellulose-based compound substituted with fluorine;” “R1 to R3 are the same as or different from each other, and each independently is hydrogen or -(CO)CF3, and at least one of RI to R3 is -(CO)CF3.”

Regarding instant claims 2,3,4,5,6,7,8,10,11,12,13,14,15,16,17,19,20, the claims are allowable as being dependent on allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776